THE COURT
therefore adjudged that the libellants are entitled to receive wages at the respective rates mentioned in the articles of agreement, in sterling currency. And it further appearing that the departure of the libellants from the vessel was by express permission of the master, and that after said departure the master promised to pay their wages in full, he cannot now set up that leaving of the vessel as a desertion, nor can he allege antecedent acts of disobedience or neglect of duty on the part of the libellants as forfeiting their wages. The court therefore adjudged that libellants recover their wages, with costs.